DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on November 22, 2021 for the patent application 16/602,967 originally filed on January 8, 2020. Claims 1-4, 6, 7, 9-13, 16, 19, and 20 are amended. Claims 5 and 8 are canceled. Claims 1-4, 6, 7, and 9-20 remain pending. The first office action of June 4, 2021 is fully incorporated by reference into this Final Office Action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Said amendments are sufficient to overcome the claim objections previously set forth in the prior office action. As such, said claim objections are herein withdrawn by the Examiner.
Amendments were made to claims 13 and 19 to remove limitations regarding spidering and searching. Accordingly, the outstanding 35 USC 112(a) rejection are withdrawn.
The Applicant has amended the claims in response to 35 USC 112(b) rejections. The amendments are sufficient to overcome the outstanding 35 USC 112(b) rejections, which are now withdrawn in this office action.
The amendments are not sufficient to overcome the outstanding 35 USC 101 rejections, for reasons given below.

The amendments are sufficient to overcome some of the 103 rejections. However, 35 USC 103 rejections still apply, as set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 7, and 9-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process), claim 17 is directed to “a method” (i.e. a process), and claim 19 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “enabling contextual ads for viewers of online games” in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions).
Regardless, the claims are reasonably understood as “certain methods of organizing human activity,” which require the following limitations: “Serving a game instance being played by a gamer; using, by fans, a program to watch and interact in the game; using, by each fan, a program instance; enabling each fan to move independently through the game; showing ads to the fans, wherein the ads are invisible to the gamer.” (as in claim 1), “enabling, by a program, fans to login to the program; showing, by the program, links to game instances; wherein the links show nicknames of gamers and images from the game instances; enabling, by the program, fans to form a group; enabling, by the program, the group to pick and visit a game instance; enabling the group to move in the game instance, independently of a gamer in the game instance; showing ads to the group” (as in claim 17), and “analyze images or video of a pet uploaded by the gamer; receive an NPC with the data about the pet; deriving a three dimensional depiction of the pet; putting the skin on the NPC; enabling the gamer to interact with the NPC; receiving an audio command spoken by the gamer, wherein the audio command being directed to the NPC; applying the audio command to the NPC.” (as in claim 19).
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a game server” and “a computer” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “enabling contextual ads for viewers of online games” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a game server” and “a computer” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-4, 6, 7, 9-16, 18, and 20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-4, 6, 7, 9-16, 18, and 20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1, 17, and 19.
Therefore, claims 1-4, 6, 7, and 9-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (hereinafter “Long,” US 2017/0157512), in view of Trombetta et al. (hereinafter “Trombetta,” 2019/0262705).
Regarding claim 1 (Currently amended), Long discloses a method comprising:
a game server serving a game instance being played by a gamer (Long Abstract, “generating a highlight video of a critical gaming moment from a source computer game running on a game server”);
using, by the gamer, a computer to play the game instance (Long [0072], “A user may represent a broadcaster, a player, or a spectator of a computer game,” a player playing the computer game);
using, by fans, a program to watch and interact in the game (Long [0072], “A user may represent a broadcaster, a player, or a spectator of a computer game,” a spectator watching the computer game);
using, by each fan, a program instance (Long [0083], “user devices may be connected to a SLIVER server 197 or one or more game server… User devices as disclosed may be operated by users such as observing game spectators”);
serving, by the game server, the program instances (Long [0084], “user devices 110, 120, 130, 140 and 150 may have locally installed game client programs that communicate with game server 196 to facilitate a source game play of a source computer game running on game server 196”);
enabling, by the game server, each fan to move independently through the game (Long [0111], “virtual camera locations may be considered "pre-determined" relative to the game play, and the identified optional game virtual camera locations may or may not coincide with virtual camera locations within the game map as originally provided by the game developers. In some embodiments, pre-determined locations may refer to user-identified or user configured locations… In some embodiments, each predetermined location may be… a dynamic location that may be controlled by a spectator,” spectators may control the dynamic location of the camera, allowing them to effectively move independently through the game).
Long does not explicitly teach showing, by the game server, ads to the fans, wherein the ads are invisible to the gamer.
However, Trombetta discloses showing, by the game server, ads to the fans, wherein the ads are invisible to the gamer (Trombetta [0019], “After any numbers of modifications have been performed by the gaming server 140, the e-sport event data can then be provided to the public network 150 where users on their computing devices 120 can receive and view the e-sport event data… Users may then be able to view the e-sports event data as a video stream inclusive of all the modifications such as statistics, commentators, crowd interactions, and advertisement added by the gaming server 140,” modifications for viewing, such as advertisements, are added separately prior to distribution to the public network. Thus, they are shown to spectators and not to the players).
Trombetta is analogous to Long, as both are drawn to the art of electronic sports. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Long, to include showing, by the game server, ads to the fans, wherein the ads are invisible to the gamer, as taught by Trombetta, in order to increase engagement from viewers (Trombetta Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 7 (Currently amended), Long in view of Trombetta discloses making, by the game server, the fans invisible to the gamer (Long [0111], “virtual camera locations may be considered "pre-determined" relative to the game play, and the identified optional game virtual camera locations may or may not coincide with virtual camera locations within the game map as originally provided by the game developers. In some embodiments, pre-determined locations may refer to user-identified or user configured locations… In some embodiments, each predetermined location may be… a dynamic location that may be controlled by a spectator,” spectators view the game world through “cameras,” and do not actually join the game with the gamer).
Regarding claim 14 (Original), Long does not explicitly teach every limitation of the gamer ending activity in the game instance; enabling, by the game server, the game instance to continue for the fans; showing ads, by the game server, to the fans; responding, by the game server, to ads picked by fans.
Long does implicitly disclose the gamer ending activity in the game instance. Long is directed to showing both replays and live events. During a live event, the gamer may or may not be performing activity in the game instance. However, in a replay, the event is over and the gamer is no longer performing any activity in the game instance when the viewers are watching it. Therefore, the gamer must have ended activity in the game instance in the case where viewers are watching a replay of an event that has ended already, as disclosed in Long.
Trombetta discloses enabling, by the game server, the game instance to continue for the fans; showing ads, by the game server, to the fans; responding, by the game server, to ads picked by fans (Trombetta [0019], “After any numbers of modifications have been performed by the gaming server 140, the e-sport event data can then be provided to the public network 150 where users on their computing devices 120 can receive and view the e-sport event data… Users may then be able to view the e-sports event data as a video stream inclusive of all the modifications such as statistics, commentators, crowd interactions, and advertisement added by the gaming server 140,” the video stream can be streamed to viewers after the event ends, and advertisements inserted into the stream).
Trombetta is analogous to Long, as both are drawn to the art of electronic sports. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Long, to include enabling, by the game server, the game instance to continue for the fans; .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Trombetta, and in further view of Ambekar (US 10,713,741).
Regarding claim 2 (Currently amended), Long in view of Trombetta does not explicitly teach showing, by the game server, an ad to a first fan, in the program instance of the first fan; showing, by the game server, the same ad to a second fan, in the program instance of the second fan; enabling, by the game server, the ad to contain a digital coupon for a good or service; enabling, by the game server, the first fan to accept the coupon; enabling, by the game server, the second fan to decline the coupon.
However, Ambekar discloses showing, by the game server, an ad to a first fan, in the program instance of the first fan; showing, by the game server, the same ad to a second fan, in the program instance of the second fan; enabling, by the game server, the ad to contain a digital coupon for a good or service; enabling, by the game server, the first fan to accept the coupon; enabling, by the game server, the second fan to decline the coupon (Ambekar col. 4 lines 28-31, “Examples of the redemption center include, but are not limited to, a retail store, a website or a phone ordering system,” coupons redeemed at a real world retail store; Ambekar col. 12 lines 1-16, “the machine may operate in the capacity of a server”; also Ambekar col. 8 line 65 through col. 9 line 5, “One or more users are allowed to subscribe to the offer channel and interact with the businesses for a suitable coupon offer. The user is allowed to perform a plurality of actions. The actions include viewing offers published on the channel, rating the channel with likes and dislikes, identifying a channel as favorite, negotiating the offer terms with offer publisher on the channel and allow one of accepting, countering and declining an offer,” users .
Ambekar is analogous to Long in view of Trombetta, as both are drawn to the art of digital advertisements. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Long in view of Trombetta, to include showing, by the game server, an ad to a first fan, in the program instance of the first fan; showing, by the game server, the same ad to a second fan, in the program instance of the second fan; enabling, by the game server, the ad to contain a digital coupon for a good or service; enabling, by the game server, the first fan to accept the coupon; enabling, by the game server, the second fan to decline the coupon, as taught by Ambekar, in order to improve effectiveness of offers (Ambekar col. 2 lines 26-50). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Trombetta, and in further view of Jolly (US 2019/0158587).
Regarding claim 3 (Currently amended), Long in view of Trombetta does not explicitly teach enabling, by the game server, a fan to log into a program instance using an account of the fan at a search engine.
However, Jolly discloses enabling, by the game server, a fan to log into a program instance using an account of the fan at a search engine (Jolly Fig. 4 and [0045], “FIG. 4 depicts Login and Signup user interface of GROTU app with three different ways for users to sign up and login. Besides social logins using Facebook account or Google account, users can use email and password 400 to create an account.,” the fan can log into the application using their Google account).
Jolly is analogous to Long in view of Trombetta, as both are drawn to the art of online applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have 
Regarding claim 4 (Currently amended), Long in view of Trombetta does not explicitly teach obtaining, by the game server, a contextual ad for the fan, from the search engine; displaying, by the game server, the ad to the fan.
However, Jolly discloses obtaining, by the game server, a contextual ad for the fan, from the search engine; displaying, by the game server, the ad to the fan (Jolly [0043], “For Push notifications and other backend functions and analytics, we use Firebase 220 which is now owned by Google and is well integrated with Google Play console 240 and with AdMob 230 which is being used to serve interstitial and banner ads inside GROTU app,” advertisements within Jolly’s application are served by AdMob, which has been a subsidiary of Google since around 2010).
Jolly is analogous to Long in view of Trombetta, as both are drawn to the art of networked gaming. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Long in view of Trombetta, to include obtaining, by the game server, a contextual ad for the fan, from the search engine; displaying, by the game server, the ad to the fan, as taught by Jolly, because this specific technology stack was considered base in trade and used by leading apps at the time (Jolly [0043]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Trombetta and Jolly, and in further view of Law et al. (hereinafter “Law,” US 8,117,069).
Regarding claim 6 (Currently amended), Long in view of Trombetta and Jolly does not explicitly teach receiving, by the game server, a payment from the search engine after the ad is picked by the fan.
However, Law discloses receiving, by the game server, a payment from the search engine after the ad is picked by the fan (Law col. 3 lines 33-52, “The advertisement can be in the form of text or graphics provided by a supplier that are subsequently presented on a user interface. The user can select the text or graphic (i.e., link) to view an advertisement which can be in the form of, but not limited to, a sponsored link, a video clip, an audio stream clip, a pay per call ad, and the like. The revenue base for advertisements can be any negotiated basis, such as pay-per-call (e.g., Ingenio) or pay-per-click (e.g., Google). For example, when an advertisement is acted upon by a user (e.g., click-through), the advertisement merchant pays the supplier a certain fee for presenting the advertisement to the user”).
Law is analogous to Long in view of Trombetta and Jolly, as both are drawn to the art of online advertisement platforms. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Long in view of Trombetta and Jolly, to include receiving, by the game server, a payment from the search engine after the ad is picked by the fan, as taught by Law, in order to optimize display of electronic advertisements (Law col. 3 lines 18-32). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Trombetta, and in further view of Ellis et al. (hereinafter “Ellis,” US 2004/0015608).
Regarding claim 11 (Currently amended), Long in view of Trombetta does not explicitly teach showing, by the game server, a Non Player Character (NPC) to the fans; wherein the NPC is invisible to the gamer; wherein the NPC moves through the game; enabling, by the game server, a fan to interact with the NPC.
the advertisements may include object "skins", such as clothing, covers, hats, etc., and entire characters that could be advertisements, such as a person carrying a signboard, or a game monster, etc. Additionally, player and non-player objects could be presented as advertisements, or have advertisements placed on them. Simply stated, any object or any part of any game is capable of being used as an advertisement”).
Ellis is analogous to Long in view of Trombetta, as both are drawn to the art of online gaming. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Long in view of Trombetta, to include showing, by the game server, a Non Player Character (NPC) to the fans; wherein the NPC is invisible to the gamer; wherein the NPC moves through the game; enabling, by the game server, a fan to interact with the NPC, as taught by Ellis, in order to improve the sense of reality in the game (Ellis [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 12 (Currently amended), Long in view of Trombetta does not explicitly teach that the NPC has an ad or gives access to the ad; enabling, by the game server, the fan to view and interact with the ad.
However, Ellis discloses that the NPC has an ad or gives access to the ad; enabling, by the game server, the fan to view and interact with the ad (Ellis [0068], “the advertisements may include object "skins", such as clothing, covers, hats, etc., and entire characters that could be advertisements, such as a person carrying a signboard, or a game monster, etc. Additionally, player and non-player objects could be presented as advertisements, or have advertisements placed on them. Simply stated, any object or any part of any game is capable of being used as an advertisement”).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Trombetta and Ellis, and in further view of Berriman et al. (hereinafter “Berriman,” US 2014/0078144).
Regarding claim 13 (Currently amended), Long in view of Trombetta and Ellis does not explicitly teach that the game server analyzes images or video of a pet, uploaded by the fan; imbuing, by the game server, an NPC with the data about the pet; deriving, by the game server, a three dimensional depiction ("skin") of the pet; putting, by the game server, the skin on the NPC.
However, Berriman discloses that the game server analyzes images or video of a pet, uploaded by the fan; imbuing, by the game server, an NPC with the data about the pet; deriving, by the game server, a three dimensional depiction ("skin") of the pet; putting, by the game server, the skin on the NPC (Berriman [0063], “if the user wants to create an avatar based on his pet, then the user can upload a picture of his pet. The user is able to input particular data about the pet, such as, pet type, breed, body size, and the like, to assist the avatar creation engine 230 in creating an avatar from the photograph. Using various animation techniques, the avatar creation engine 230 creates an avatar that is based on the photograph. The graphical display output interface 240 displays the avatar along with modification controls that the user can use to modify the generated avatar as discussed above.”).
Berriman is analogous to Long in view of Trombetta and Ellis, as both are drawn to the art of online gaming. It would be obvious to try by one of ordinary skill in the art at the time of filing to have .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Trombetta, and in further view of Willette et al. (hereinafter “Willette,” US 2017/0001111).
Regarding claim 16 (Currently amended), Long in view of Trombetta does not explicitly teach showing, by the game server, to fans following the gamer, a list of places in the game where the gamer visited; receiving, by the game server, a picked place in the list, where the place was picked by a first fan; moving, by the game server, the first fan to the picked place; allowing, by the game server, the first fan to move in and around the picked place.
However, Willette discloses showing, by the game server, to fans following the gamer, a list of places in the game where the gamer visited; receiving, by the game server, a picked place in the list, where the place was picked by a first fan; moving, by the game server, the first fan to the picked place; allowing, by the game server, the first fan to move in and around the picked place (Willette [0197-0198], “viewers can switch broadcasts by selecting players from lists on the other panes. For example, the " places" pane and "events" pane may provide lists of players at or associated with various places and events in the game, and the viewer may select a player from the list to switch to the selected player's broadcast… selecting the player from the list may provide the option to switch to a broadcast of another player who may be associated with the first player, for example another player on the same team or at the same general location in the game being broadcast or replayed”).
.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Trombetta, and in further view of Kern et al. (hereinafter “Kern,” US 2014/0004951).
Regarding claim 17 (Original), Long discloses method comprising: 
a plurality of game servers, each game server serving an instance of a game being played by gamers (Long [0080], “Systems and methods thus disclosed enable on-site production services including secure integration with tournament game servers”); 
enabling, by a program, fans to login to the program (Long [0129], “additional services such as user login and management, and video search, ranking, rating, and commenting, are also provided through SLIVER server 540”); 
showing, by the program, links to game instances (Long [0126], “replay highlight videos distributed may automatically link back to the source game tournament, game tournament sponsors, or participating teams, and allow potential viewers to either live-stream the current game tournament, or view past recorded game tournaments”); 
Panels 930 and 940 on the left and right sides of the screenshot 900 list player information including player names A1, A2, A3, A4 for a Team A, and B1, B2, B3, and B4 for a Team B. Shown on screenshot 900 is a game scene taking place within area 912 of the minimap 910. Avatars for four players are visible, including player A1 931, player B2 942, player B3 943, and player B4 944”); 
… 
enabling, by a game server of the game instance, the group to move in the game instance, independently of a gamer in the game instance (Long [0111], “virtual camera locations may be considered "pre-determined" relative to the game play, and the identified optional game virtual camera locations may or may not coincide with virtual camera locations within the game map as originally provided by the game developers. In some embodiments, pre-determined locations may refer to user-identified or user configured locations… In some embodiments, each predetermined location may be… a dynamic location that may be controlled by a spectator,” spectators may control the dynamic location of the camera, allowing them to effectively move independently through the game world).
Long does not explicitly teach enabling, by the program, fans to form a group; enabling, by the program, the group to pick and visit a game instance.
However, Kern discloses enabling, by the program, fans to form a group; enabling, by the program, the group to pick and visit a game instance (Kern [0029], “the spectator module 130 in combination with the modification module 140 may add spectators to the gaming environment in an avatar form such that the spectators are visible to active participants and/or other spectators.”).
Kern is analogous to Long, as both are drawn to the art of online gaming. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Long, to include enabling, by the program, fans to form a group; enabling, by the program, the group to pick and visit a game instance, as taught by Kern, in order to facilitate spectator interaction with the gaming 
Long does not explicitly teach showing, by the game server, ads to the group.
However, Trombetta discloses showing, by the game server, ads to the group (Trombetta [0019], “After any numbers of modifications have been performed by the gaming server 140, the e-sport event data can then be provided to the public network 150 where users on their computing devices 120 can receive and view the e-sport event data… Users may then be able to view the e-sports event data as a video stream inclusive of all the modifications such as statistics, commentators, crowd interactions, and advertisement added by the gaming server 140”).
Trombetta is analogous to Long, as both are drawn to the art of electronic sports. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Long, to include showing, by the game server, ads to the group, as taught by Trombetta, in order to increase engagement from viewers (Trombetta Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 18 (Original), Long in view of Trombetta and in further view of Kern discloses that fans in the group can move independently of each other (Long [0111], “virtual camera locations may be considered "pre-determined" relative to the game play, and the identified optional game virtual camera locations may or may not coincide with virtual camera locations within the game map as originally provided by the game developers. In some embodiments, pre-determined locations may refer to user-identified or user configured locations… In some embodiments, each predetermined location may be… a dynamic location that may be controlled by a spectator,” spectators may control the dynamic location of the camera, allowing them to effectively move independently through the game world).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Berriman in view of Altieri (US 2004/0193441).
Regarding claim 19 (Currently amended), Berriman discloses a method comprising: 
a game server serving a game instance being played by a gamer (Berriman [0072], “the game networking system 1120b can also have one or more servers that can communicate with the client system 1130 over an appropriate network”);
wherein the game server analyzes images or video of a pet uploaded by the gamer (Berriman [0063], “if the user wants to create an avatar based on his pet, then the user can upload a picture of his pet… Using various animation techniques, the avatar creation engine 230 creates an avatar that is based on the photograph”); 
imbuing, by the game server, an NPC with the data about the pet (Berriman [0063], “The user is able to input particular data about the pet, such as, pet type, breed, body size, and the like, to assist the avatar creation engine 230 in creating an avatar from the photograph. Using various animation techniques, the avatar creation engine 230 creates an avatar that is based on the photograph. The graphical display output interface 240 displays the avatar along with modification controls that the user can use to modify the generated avatar as discussed above.”); 
deriving, by the game server, a three dimensional depiction ("skin") of the pet (Berriman Fig. 8, showing 3D depiction of the pet); 
putting, by the game server, the skin on the NPC (Berriman [0046], “an avatar is represented in two parts: a surface representation used to draw the character (referred to as the "skin" or "mesh") and a hierarchical set of interconnected bones (referred to as the "skeleton" or "rig").”; also Berriman [0017], “The modified avatar is saved and available for use in various games and applications”); 
enabling, by the-game server, the gamer to interact with the NPC (Berriman [0081], “a player can interact with a Flash object to use, move, rotate, delete, attack, shoot, or battle an in-game object. This disclosure contemplates performing any suitable in-game action by interacting with any suitable Flash object”);
… .
Berriman does not teach receiving, by the game server, an audio command spoken by the gamer, wherein the audio command being directed to the NPC; applying, by the game server, the audio command to the NPC.
However, Altieri discloses receiving, by the game server, an audio command spoken by the gamer, wherein the audio command being directed to the NPC; applying, by the game server, the audio command to the NPC (Altieri [0284], “the user can use voice commands to guide the object/avatar through the thematic environment (warehouse or on computer system), such as streets, stores, etc., and to communicate with other avatars or NPCs in the thematic environment”).
Altieri is analogous to Berriman, as both are drawn to the art of gaming. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Berriman, to include receiving, by the game server, an audio command spoken by the gamer, wherein the audio command being directed to the NPC; applying, by the game server, the audio command to the NPC, as taught by Altieri, in order to maximize the real world experience for the user (Altieri [0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Allowable Subject Matter
Claims 9, 10, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The Applicant’s arguments filed on July 28, 2021 are fully considered, but are not persuasive.  

35 USC 101
The Applicant respectfully argues that the claims are not drawn to “facilitating viewing of online games” because “viewing” suggests that the user is passive.
The Examiner respectfully disagrees. However, the Examiner has changed the identification of the abstract idea to “enabling contextual ads for viewers of online games” to reflect users active within the online games, as this does not affect the validity of the 35 USC 101 rejection.

The Applicant further respectfully argues that the claims are not directed to “mental processes.”
Upon consideration of Applicant’s arguments, the Examiner agrees. Accordingly, the categorization of the claims as “mental processes” is withdrawn from the 35 USC 101 rejection. However, the categorization of the claims as “certain methods of organizing human activity” stands, because the claims are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions).

The Applicant respectfully argues, “that an invention whose intent is to describe a “process” of presenting ads to game viewers that have some degree of customization for the viewers has a tangible real world intent. To enable more viewing/clicking of such ads.”
While the Examiner agrees that users of the instant invention have a tangible real world intent, Examiner notes that the test for whether or not a claim is patent-eligible under 35 USC 101 does not hinge upon whether or not the users of the invention perform physical actions. Rather, the claims are determined to be patent-ineligible because, as described in the rejection above, they recite the judicial An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application,” or “A modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage.” Other avenues (and examples) for overcoming a 35 USC 101 rejection are outlined in MPEP 2106.05, sections (a) through (h).
As such, the argument is not persuasive. Therefore, the 35 USC 101 rejection of the claims is not withdrawn.

35 USC 102
Applicant’s arguments with respect to claim 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

35 USC 103
Regarding claim 14, Applicant respectfully argues that Trombetta does not disclose “the gamer ending activity in the game instance.”


Regarding claim 9, Applicant respectfully argues that “neither Trombetta or Kern discusses random locations.”
Upon review of the cited prior art references Long, Trombetta, and Kern, the Examiner agrees. Therefore the 35 USC 103 rejection of claim 9 and its dependent claim 10 is withdrawn.

Regarding claim 11, the Applicant respectfully argues that Ellis does not disclose that the NPC is invisible to the gamer.
The Examiner respectfully disagrees. Ellis is relied upon for its teaching that NPCs may be added to the game as advertisements. Trombetta was relied upon for its teaching of adding advertisements to the game. In Trombetta, the advertisements and other objects are added to the game to be displayed only to the spectators, and are thus invisible to the gamer. As such, if one having ordinary skill in the art were to combine the inserted advertisements of Trombetta with the NPC advertisements of Ellis, the NPC advertisements would be invisible to the gamer, because the NPCs would be advertisements inserted into the game for viewing by the spectators only. It would not make sense for the game server 

Regarding claim 15, the Applicant respectfully argues that Tayloe does not disclose “paying, by the game server, a percentage of ad revenue to the gamer, for ads picked after the end of gamer activity.”
Upon review of the cited prior art references, the Examiner agrees. Accordingly, the 35 USC 103 rejection of claim 15 is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gates, III et al. (US 8,012,023) Virtual entertainment
Khan et al. (US 2019/0099678) Virtual reality presentation of real world space
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715